DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 24 August 2020. Claims 1-2, 4, 6, 9-18, 20, 25-26, and 28-44 are presented for examination. Claims 3, 5, 7-8, 19, 21-24, and 27 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020 and 11/22/2021 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 9-18, 20, 25-26, and 28-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0025213 A1 (ABE YOKO [JP]) 24 January 2019 (2019-01-24) and WO 2020/139835 A1 (UNIV CALIFORNIA [US]) 2 July 2020 (2020-07-02).

As per claim 1, Abe teaches [par 0090 and 0097): A method for generating an in-focus two-dimensional projection image ([0097] a multifocal superimposition PSF image) of a fluorescence image of a three-dimensional live-cell sample ([0097] sweep capturing in the Z-direction), comprising the steps of: acquiring with a camera, one or more long exposure images ([0097] sweep capturing in the Z-direction) of the sample by moving a focal plane of the camera through the sample in a Z direction ([0090]), the camera thereby integrating fluorescence intensity from the sample over a Z-dimension, supplying the one or more long exposure images ([0097] point spread function (PSF) information) trained (implicitly needed for derivation of the PSF) from a plurality of training images; and generating with the network model the in-. Abe hence discloses the main idea of the application that a Z-sweep image is processed into a single 2D image with all elements in the volume represented in their correct focal plane. The only feature not disclosed in Abe is the use of a trained neural network for the PSF processing. The point spread function PSF of Abe is similar to the deep-Z neural network that re- processes an image in a focal plane into images of neighboring focal planes. Hence, the use of a trained neural network to perform PSF operations is known. Merely replacing the PSF function model with a trained neural network to perform the same functionality is thus not an inventive entity/step over Abe combined with known neural network implementation practices for PSF processing as disclosed in Ozcan (see abstract; par 0067-0068 and 0070-0071). One skilled artisan before the effective filing time of the invention would infer that merely summing the produced Z-stack images (output of the trained network) provides this multifocal image.
As per claim 2, Abe-Ozcan teaches the method of claim 1, wherein the neural network model is selected from the group of models consisting of: a convolutional neural network (CNN) model, and an encoder-decoder based CNN model (Ozcan, see par 0005, 0072; it must be noted that CNN is very popular and is used for finding patterns in images to recognize objects, faces, and scenes while producing highly accurate recognition results). 3. (canceled) As per claim 4, Abe-Ozcan teaches the method of claim 1, wherein the neural network model is trained in accordance of a methodology selected from the group consisting of supervised learning; a generative adversarial network (GAN) methodology , and a cycle consistency loss methodology (Ozcan, see par 0071, -0072, 0078). 5. (canceled) As per claim 6, Abe-Ozcan teaches the method of claim 4, wherein the methodology is a GAN methodology that comprises a conditional GAN having a generator and a discriminator, wherein 
As per claim 16, it defines training a neural network for providing the functionality defined in claim 1. Clearly, Ozcan discloses a trained network while the combination of Abe-Ozcan discloses the steps of claim 1. Furthermore, Abe-Ozcan teaches ground truth image (see Ozcan par 0078, 0085). Therefore, claim 16 is rejected under the same rationale as claim1.
As per claim 17, Abe-Ozcan teaches the method of claim 16, wherein the images (1) and (2) comprise a multitude of paired images (see Ozcan par 0010). As per claim 18, Abe-Ozcan teaches the method of claim 16, wherein the image (1) and (2) comprise a multitude of unpaired images and wherein the model training procedure comprises a cycle consistency loss or generative adversarial network model training procedure (see Ozcan par 0078, 0010. 19. (canceled) As per claim 20, Abe-Ozcan teaches the method of claim 16, wherein the neural network is selected from the group of networks consisting of a convolutional neural network (CNN), an encoder-decoder based CNN, a generative adversarial network (GAN), and a conditional GAN (Ozcan par 0005, 0072, and 0078). 21-24. (canceled) As per claim 25, Abe-Ozcan teaches the method of claim 24, wherein neural network comprises a conditional GAN having a generator and a discriminator, wherein the generator of the conditional GAN 



As per claim 29, see claims 1 and 16.
As per claim 30, Abe-Ozcan teaches the system of claim 28, wherein the one or more long exposure images comprises a set of consecutive images (see Abe par 0097). As per claim 31, Abe-Ozcan implicitly teaches the system of claim 28, wherein sample holding apparatus comprises a microwell plate having a plurality of wells (see Ozcan par 0082, 0085). As per claim 32, Abe-Ozcan teaches the system of claim 28, wherein the neural network model is trained from plurality of training images comprising one or more long-exposure images obtained by moving a focal plane of a camera through a training sample in a Z direction, the 

 As per claims 38-44, they have already been discussed above and are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.